DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2021 has been entered.

Response to Amendment
The Amendment filed on October 13, 2021 has been entered. Claims 21-38 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(2) and 103 rejections previously set forth in the Final Office Action mailed on July 15, 2021. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-30, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranyi et al. (US 2013/0098968), hereinafter Aranyi.
Regarding claim 21, Aranyi discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figures 1-3);

an articulation joint (202 in Figures 6-9; or one of the segments 206 in Figures 8 and 9), wherein said elongate shaft (all parts of 200 except 202) defines a longitudinal centerline axis (longitudinal axis of 204 in Figures 6-8) extending through said elongate shaft (all parts of 200 except 202) and said articulation joint (202; or one of the segments 206) (apparent from Figures 7 and 8);
a rotary drive member (119 in Figures 7-9) configured to rotate in response to rotary motion from an electric motor (166 in Figure 4) (Paragraphs 0073-0077), wherein said rotary drive member (119) is a unitary, one-piece drive member (apparent from Figure 7, Paragraph 0077), and wherein said rotary drive member (119) extends along said centerline axis (longitudinal axis of 204) within a portion of said articulation joint (202; or one of the segments 206) and within a portion of said elongate shaft (all parts of 200 except 202) (apparent from Figures 8 and 7);
a coupling portion (410 in Figure 10), wherein said articulation joint (202; or one of the segments 206) is positioned intermediate said coupling portion (410) and said elongate shaft (all parts of 200 except 202) (apparent when Figure 6/7 is viewed in relation to Figure 10); and
a stapling attachment (all parts of 400 except 410 in Figure 10) releasably attachable to said elongate shaft (all parts of 200 except 202) (Paragraphs 0066 and 0087), wherein said stapling attachment (all parts of 400 except 410) comprises:
  an elongate channel (431 or 411 in Figure 10) configured to receive a staple cartridge (432 in Figures 10 and 11) (Paragraphs 0081 and 0083), wherein said staple cartridge (432) comprises a plurality of staples (433 in Figure 10) removably stored therein (Paragraphs 0080 and 0083);
  an anvil (434 in Figures 10 and 11) configured to deform said staples (433) (Paragraph 0095);
  a drive screw (460 in Figure 11) laterally offset from said centerline axis (longitudinal axis of 204) when said stapling attachment (all parts of 400 except 410) is attached to said elongate shaft (all parts of 200 except 202) (apparent when Figure 7 is viewed in relation to Figure 11/14); and
  a firing member (462 and 490 collectively in Figures 10 and 14) operably engaged with said drive screw (460) (Paragraph 0093), wherein said coupling portion (410) operably couples said rotary drive member (119) and said drive screw (460) when said stapling attachment (all parts of 400 except 
Regarding claim 22, Aranyi discloses that said firing member (462 and 490 collectively) is configured to move said anvil (434) to a closed position and eject said staples (433) from said staple cartridge (432) when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091, 0094, and 0095).
Regarding claim 23, Aranyi discloses that said firing member (462 and 490 collectively) cammingly engages said elongate channel (431 or 411) and said anvil (434) to move said anvil (434) toward a closed position during a closure stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091-0095).
Regarding claim 24, Aranyi discloses that said firing member (462 and 490 collectively) is configured to eject said staples (433) from said staple cartridge (432) during a firing stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0094 and 0095).
Regarding claim 27, Aranyi discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 or 100 in Figures 1-3) comprising a motor (166 in Figure 4) configured to generate a rotary motion (Paragraphs 0074);
an elongate shaft (all parts of 200 except 202 in Figures 1 and 6-8) extending from said housing (102 or 100) (apparent from Figure 1);
an articulation joint (202 in Figures 6-9; or one of the segments 206 in Figures 8 and 9);
a longitudinal centerline axis (longitudinal axis of 204 in Figures 6-8) defined by said elongate shaft (all parts of 200 except 202), wherein said centerline axis (longitudinal axis of 204) extends through said elongate shaft (all parts of 200 except 202) and said articulation joint (202; or one of the segments 206) (apparent from Figures 7 and 8);

a stapling attachment (all parts of 400 except 410 in Figure 10) releasably attachable to said elongate shaft (all parts of 200 except 202) (Paragraphs 0066 and 0087), wherein said stapling attachment (all parts of 400 except 410) comprises:
  a first jaw (431 in Figure 10);
  a second jaw (434 in Figures 10 and 11) movable relative to said first jaw (431) between an open position and a closed position (Paragraphs 0080, 0085, and 0086);
  an elongate channel (411 in Figure 10) configured to receive a staple cartridge (432 in Figures 10 and 11) (Paragraphs 0081 and 0083), wherein said staple cartridge (432) comprises a plurality of staples (433 in Figure 10) removably stored therein (Paragraphs 0080 and 0083);
  a drive screw (460 in Figure 11) operably couplable with said rotary drive member (119) when said stapling attachment (all parts of 400 except 410) is attached to said elongate shaft (all parts of 200 except 202) (apparent from Figures 14 and 11, Paragraphs 0087 and 0088), wherein said drive screw (460) is laterally offset from said centerline axis (longitudinal axis of 204) when said stapling attachment (all parts of 400 except 410) is attached to said elongate shaft (all parts of 200 except 202) (apparent when Figure 7 is viewed in relation to Figure 11/14), and wherein said drive screw (460) is configured to rotate in response to the rotation of said rotary drive member (119) when said stapling attachment (all parts of 400 except 410) is attached to said elongate shaft (all parts of 200 except 202) (Paragraphs 0087 and 0088); and
  an I-beam (462 and 490 collectively in Figures 10 and 14) operably engaged with said drive screw (460) (Paragraph 0093), wherein said I-beam (462 and 490 collectively) is advanced distally within said stapling attachment (all parts of 400 except 410) when said drive screw (460) is rotated (Paragraph 0094).
Regarding claim 28, Aranyi discloses that said I-beam (462 and 490 collectively) is configured to move said second jaw (434) to said closed position and eject said staples (433) from said staple cartridge (432) when said I-beam (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091-0095).
Regarding claim 29, Aranyi discloses that said I-beam (462 and 490 collectively) comprises:
a first camming member (488a and/or 488b in Figure 10) configured to cammingly engage said first jaw (431) when said I-beam (462 and 490 collectively) is advanced distally (Paragraph 0093); and
a second camming member (480 in Figure 10) configured to cammingly engage said second jaw (434) to move said second jaw (434) toward said closed position when said I-beam (462 and 490 collectively) is advanced distally (Paragraphs 0091 and 0094).
Regarding claim 30, Aranyi discloses that said I-beam (462 and 490 collectively) is configured to eject said staples (433) from said staple cartridge (432) during a firing stroke when said I-beam (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0094 and 0095).
Regarding claim 33, Aranyi discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figures 1-3);
a shaft assembly (200 and 410 collectively in Figures 2 and 10) extending from said housing (102) (apparent from Figure 1), wherein said shaft assembly (200 and 410 collectively) comprises:
  an elongate shaft (all parts of 200 except 202 in Figures 1 and 6-8);
  an articulation joint (202 in Figures 6-9; or one of the segments 206 in Figures 8 and 9);
  a longitudinal centerline axis (longitudinal axis of 204 in Figures 6-8) defined by said elongate shaft (all parts of 200 except 202), wherein said centerline axis (longitudinal axis of 204) extends through said elongate shaft (all parts of 200 except 202) and said articulation joint (202; or one of the segments 206) (apparent from Figures 7 and 8);
  a rotary drive member (119 in Figures 7-9) configured to rotate in response to a rotary motion from an electric motor (166 in Figure 4) (Paragraphs 0073-0077), wherein said rotary drive member (119) extends along said centerline axis (longitudinal axis of 204) within a portion of said articulation joint (202; 
  a connection end (410 in Figure 10), wherein said articulation joint (202; or one of the segments 206) is positioned intermediate said elongate shaft (all parts of 200 except 202) and said connection end (410) (apparent when Figure 6/7 is viewed in relation to Figure 10); and
a stapling attachment (all parts of 400 except 410 in Figure 10) releasably mountable to said connection end (410) of said shaft assembly (200 and 410 collectively) (Paragraphs 0087 and 0066), wherein said stapling attachment (all parts of 400 except 410) comprises:
  a first jaw (431 in Figure 10);
  a second jaw (434 in Figures 10 and 11) movable relative to said first jaw (431) between an open position and a closed position (Paragraphs 0080, 0085, and 0086);
  a staple cartridge (432 in Figures 10 and 11) comprising a plurality of staples (433 in Figure 10) removably stored therein (Paragraphs 0080 and 0083);
  a drive screw (460 in Figure 11) operably couplable with said rotary drive member (119) when said stapling attachment (all parts of 400 except 410) is mounted to said connection end (410) of said shaft assembly (200 and 410 collectively) (apparent from Figures 14 and 11, Paragraphs 0087 and 0088), wherein said drive screw (460) is laterally offset from said centerline axis (longitudinal axis of 204) when said stapling attachment (all parts of 400 except 410) is mounted to said connection end (410) (apparent when Figure 7 is viewed in relation to Figure 11/14), and wherein said drive screw (460) is configured to rotate in response to the rotation of said rotary drive member (119) after said stapling attachment (all parts of 400 except 410) has been mounted to said connection end (410) of said shaft assembly (200 and 410 collectively) (Paragraphs 0087 and 0088); and
  a firing member (462 and 490 collectively in Figures 10 and 14) operably engaged with said drive screw (460) (Paragraph 0093), wherein said firing member (462 and 490 collectively) is advanced distally within said stapling attachment (all parts of 400 except 410) when said drive screw (460) is rotated (Paragraph 0094).
Regarding claim 34, Aranyi discloses that said firing member (462 and 490 collectively) is configured to move said second jaw (434) to said closed position and eject said staples (433) from said 
Regarding claim 35, Aranyi discloses that said firing member (462 and 490 collectively) cammingly engages said first jaw (431) and said second jaw (434) to move said second jaw (434) toward said closed position during a closure stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091-0095).
Regarding claim 36, Aranyi discloses that said firing member (462 and 490 collectively) is configured to eject said staples (433) from said staple cartridge (432) during a firing stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0094 and 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 31, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Giordano et al. (US 2011/0295270), hereinafter Giordano.
Regarding claims 25, 26, 31, 32, 37, and 38, Aranyi discloses all the limitations of the claim as stated above except: said stapling attachment further comprises a sensing module configured to measure a condition of said stapling attachment; and said sensing module is configured to relay said condition of said stapling attachment to said housing via an electrical connection between said sensing module and said housing.
Giordano teaches that it was known to provide a stapling attachment (12 in Figure 13) with a sensing module (368 in Figure 13) configured to measure a condition (opening/closing and/or completion of the stapling/cutting operation) of said stapling attachment (12) (Paragraph 0197), wherein said sensing module (368) is configured to relay said condition (opening/closing and/or completion of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the stapling attachment (all parts of 400 except 410) of Aranyi with a sensing module configured to measure a condition of said stapling attachment, wherein said sensing module is configured to relay said condition of said stapling attachment to said housing via an electrical connection between said sensing module and said housing, as taught by Giordano, because doing so would allow the sensing module to detect both opening/closing of the stapling attachment and completion of the stapling/cutting operation and transmit this data to the housing.

Response to Arguments
Applicant’s arguments with respect to claims 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731